DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is sent in response to Applicant's Communication received on April 17, 2020 for application number 16/852,065. This Office hereby acknowledges receipt of the following and placed of record in file: Specification, Drawings, Abstract, Oath/Declaration, and Claims.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
This application claims the benefit of foreign priority under 35 U.S.C. 119(a)-(d), filed on April 18, 2019.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 8-11, and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Greene et al. (US 2019/0278938) (hereinafter Greene) in view of Botev et al. (US 2019/0171650) (hereinafter Botev), and in further view of Busjaeger et al. (US 2020/0250172) (hereinafter Busjaeger).
Regarding claim 1, Greene teaches a system comprising an application analytics environment (see Fig. 1, para [0021], para [0072], discloses hybrid cluster environment (application analytics environment)); a data plane comprising a server (see Figs. 2-3, para [0030-0031], discloses a cluster management service (data plane) comprising servers and jobs for extract, transform, and load described in data flow); and a data integrator provided at the data plane (see para [0029], para [0096], discloses data integration supported and managed by cluster management service).
Greene does not explicitly teach a data warehouse, the data warehouse comprising a provisioned tenant schema associated with a tenant; wherein a data set is extracted, the data set being associated with the tenant ; wherein upon extraction of the data set from a database, the data set is checked for duplicate entries, wherein upon finding one or more duplicate entries, one or more of duplicate entries are removed from the extracted data set; wherein the data integrator is associated with a plurality of knowledge models stored at an accessible memory; wherein the data integrator receives the extracted data set and initiates a first operation, the first operation being controlled by a first knowledge module of the plurality of knowledge modules, the first knowledge module comprising instructions for a merge operation; and wherein upon the first operation failing, the data integrator initiates a second operation, the second operation being controlled by a second knowledge module of the plurality of knowledge modules, the second knowledge module comprising instructions for an incremental update operation.
Botev teaches a data warehouse, the data warehouse comprising a provisioned tenant schema associated with a tenant (see Figs. 1-2, para [0109], para [0111-0112], discloses a data warehouse, comprising indexed customer data (provisioned tenant schema) associated with a respective customer (tenant) and customer engagement in transferring and capturing a sequence of changes in source heterogeneous databases); wherein a data set is extracted, the data set being associated with the tenant (see Fig. 10, para [0114], para [0159-0160], discloses extracting use case data associated with customer); wherein upon extraction of the data set from a database, the data set is checked for duplicate entries, wherein upon finding one or more duplicate entries, one or more of duplicate entries are removed from the extracted data set (see Figs. 33-34, para [0102, 0105], para [0215-0216], discloses removing duplicate entries from use case data according to created hierarchical declarative replication policy).
Greene/Botev are analogous arts as they are each from the same field of endeavor of database systems.
Before the effective filing date of the invention it would have been obvious to a person of ordinary skill in the art to modify the system of Greene to include a data warehouse from disclosure of Botev. The motivation to combine these arts is disclosed by Botev as “improve data synchronization and integration of heterogeneous databases distributed across enterprise and/or cloud” (para [0007]) and including data warehouse is well known to persons of ordinary skill in the art, and therefore one of ordinary skill would have good reason to pursue the known options within his or her technical grasp that would lead to anticipated success.
Greene/Botev do not explicitly teach wherein the data integrator is associated with a plurality of knowledge models stored at an accessible memory; wherein the data integrator receives the extracted data set and initiates a first operation, the first operation being controlled by a first knowledge module of the plurality of knowledge modules, the first knowledge module comprising instructions for a merge operation; and wherein upon the first operation failing, the data integrator initiates a second operation, the second operation being controlled by a second knowledge module of the plurality of knowledge 
Busjaeger teaches wherein the data integrator is associated with a plurality of knowledge models stored at an accessible memory (see Fig. 2,  para [0015-0017], discloses event sourcing datastore associated with event sourcing templates (knowledge models)); wherein the data integrator receives the extracted data set and initiates a first operation (see Fig. 1A-B, Fig. 4, para [0018], para [0030-0031], discloses event sourcing datastore receiving events specified by respective users, appends events to an event log and calculates an aggregate state (first operation)), the first operation being controlled by a first knowledge module of the plurality of knowledge modules, the first knowledge module comprising instructions for a merge operation (see Fig. 4, para [0020-0021], discloses a first event sourcing template (knowledge module) comprising aggregate operations in computing aggregate state); and wherein upon the first operation failing, the data integrator initiates a second operation (see Figs. 4-6, para [0123-0124], discloses if user defined constraints for current aggregate state are not satisfied (failing), event sourcing datastore proceeds to incremental operation (second operation) for event), the second operation being controlled by a second knowledge module of the plurality of knowledge modules, the second knowledge module comprising instructions for an incremental update operation (see Fig. 6, para [0049-0051], para [0124], discloses second event sourcing template for incremental update operation to events in event log).
Greene/Botev/Busjaeger are analogous arts as they are each from the same field of endeavor of database systems.
Before the effective filing date of the invention it would have been obvious to a person of ordinary skill in the art to modify the system of Greene/Botev to utilize knowledge modules comprising merge and incremental update operations from 

Regarding claim 8, Greene teaches a method comprising: providing, at an application analytics environment (see Fig. 1, para [0021], para [0072], discloses hybrid cluster environment (application analytics environment)); a data plane comprising a server (see Figs. 2-3, para [0030-0031], discloses a cluster management service (data plane) comprising servers and jobs for extract, transform, and load described in data flow); and a data integrator provided at the data plane (see para [0029], para [0096], discloses data integration supported and managed by cluster management service).
Green does not explicitly teach a data warehouse, the data warehouse comprising a provisioned tenant schema associated with a tenant; extracting a data set, the data set being associated with the tenant; upon extraction of the data set, checking the data set for duplicate entries, wherein upon finding one or more duplicate entries, one or more of duplicate entries are removed from the extracted data set; associating the data integrator with a plurality of knowledge models stored at an accessible memory; receiving, at the data integrator, the extracted data set; initiating, at the data integrator, a first operation, the first operation being controlled by a first knowledge module of the plurality of knowledge modules, the first knowledge module comprising instructions for a merge operation; and upon the first operation failing, initiating, at the data integrator, a second 
Botev teaches a data warehouse, the data warehouse comprising a provisioned tenant schema associated with a tenant (see Figs. 1-2, para [0109], para [0111-0112], discloses a data warehouse, comprising indexed customer data (provisioned tenant schema) associated with a respective customer (tenant) and customer engagement in transferring and capturing a sequence of changes in source heterogeneous databases); extracting a data set, the data set being associated with the tenant (see Fig. 10, para [0114], para [0159-0160], discloses extracting use case data associated with customer); upon extraction of the data set, checking the data set for duplicate entries, wherein upon finding one or more duplicate entries, one or more of duplicate entries are removed from the extracted data set (see Figs. 33-34, para [0102, 0105], para [0215-0216], discloses removing duplicate entries from use case data according to created hierarchical declarative replication policy).
Greene/Botev are analogous arts as they are each from the same field of endeavor of database systems.
Before the effective filing date of the invention it would have been obvious to a person of ordinary skill in the art to modify the system of Greene to include a data warehouse from disclosure of Botev. The motivation to combine these arts is disclosed by Botev as “improve data synchronization and integration of heterogeneous databases distributed across enterprise and/or cloud” (para [0007]) and including data warehouse is well known to persons of ordinary skill in the art, and therefore one of ordinary skill would have good reason to pursue the known options within his or her technical grasp that would lead to anticipated success.

Busjaeger teaches associating the data integrator with a plurality of knowledge models stored at an accessible memory (see Fig. 2,  para [0015-0017], discloses event sourcing datastore associated with event sourcing templates (knowledge models)); receiving, at the data integrator, the extracted data set; initiating, at the data integrator, a first operation (see Fig. 1A-B, Fig. 4, para [0018], para [0030-0031], discloses event sourcing datastore receiving events specified by respective users, appends events to an event log and calculates an aggregate state (first operation)), the first operation being controlled by a first knowledge module of the plurality of knowledge modules, the first knowledge module comprising instructions for a merge operation (see Fig. 4, para [0020-0021], discloses a first event sourcing template (knowledge module) comprising aggregate operations in computing aggregate state); and upon the first operation failing, initiating, at the data integrator, a second operation (see Figs. 4-6, para [0123-0124], discloses if user defined constraints for current aggregate state are not satisfied (failing), event sourcing datastore proceeds to incremental operation (second operation) for event), the second operation being controlled by a second knowledge module of the plurality of knowledge modules, the second knowledge module comprising instructions for an incremental update operation see Fig. 6, para [0049-0051], para [0124], discloses second event sourcing template for incremental update operation to events in event log).
Greene/Botev/Busjaeger are analogous arts as they are each from the same field of endeavor of database systems.
Before the effective filing date of the invention it would have been obvious to a person of ordinary skill in the art to modify the system of Greene/Botev to utilize knowledge modules comprising merge and incremental update operations from disclosure of Busjaeger. The motivation to combine these arts is disclosed by Busjaeger as “This conserves memory/storage resources and improves computational efficiency” (para [0023]) and utilizing knowledge modules comprising merging and incremental update operations is well known to persons of ordinary skill in the art, and therefore one of ordinary skill would have good reason to pursue the known options within his or her technical grasp that would lead to anticipated success.

Regarding claim 15, Greene comprising: providing, at an application analytics environment (see Fig. 1, para [0021], para [0072], discloses hybrid cluster environment (application analytics environment)); a data plane comprising a server (see Figs. 2-3, para [0030-0031], discloses a cluster management service (data plane) comprising servers and jobs for extract, transform, and load described in data flow); and a data integrator provided at the data plane (see para [0029], para [0096], discloses data integration supported and managed by cluster management service).
Greene does not explicitly teach a data warehouse, the data warehouse comprising a provisioned tenant schema associated with a tenant; extracting a data set, the data set being associated with the tenant; upon extraction of the data set, checking the data set for duplicate entries, wherein upon finding one or more duplicate entries, one 
Botev teaches a data warehouse, the data warehouse comprising a provisioned tenant schema associated with a tenant (see Figs. 1-2, para [0109], para [0111-0112], discloses a data warehouse, comprising indexed customer data (provisioned tenant schema) associated with a respective customer (tenant) and customer engagement in transferring and capturing a sequence of changes in source heterogeneous databases); extracting a data set, the data set being associated with the tenant (see Fig. 10, para [0114], para [0159-0160], discloses extracting use case data associated with customer); upon extraction of the data set, checking the data set for duplicate entries, wherein upon finding one or more duplicate entries, one or more of duplicate entries are removed from the extracted data set (see Figs. 33-34, para [0102, 0105], para [0215-0216], discloses removing duplicate entries from use case data according to created hierarchical declarative replication policy).
Greene/Botev are analogous arts as they are each from the same field of endeavor of database systems.
Before the effective filing date of the invention it would have been obvious to a person of ordinary skill in the art to modify the system of Greene to include a data 
Greene/Botev do not explicitly teach associating the data integrator with a plurality of knowledge models stored at an accessible memory; receiving, at the data integrator, the extracted data set; initiating, at the data integrator, a first operation, the first operation being controlled by a first knowledge module of the plurality of knowledge modules, the first knowledge module comprising instructions for a merge operation; and upon the first operation failing, initiating, at the data integrator, a second operation, the second operation being controlled by a second knowledge module of the plurality of knowledge modules, the second knowledge module comprising instructions for an incremental update operation.
Busjaeger teaches associating the data integrator with a plurality of knowledge models stored at an accessible memory (see Fig. 2,  para [0015-0017], discloses event sourcing datastore associated with event sourcing templates (knowledge models)); receiving, at the data integrator, the extracted data set; initiating, at the data integrator, a first operation (see Fig. 1A-B, Fig. 4, para [0018], para [0030-0031], discloses event sourcing datastore receiving events specified by respective users, appends events to an event log and calculates an aggregate state (first operation)), the first operation being controlled by a first knowledge module of the plurality of knowledge modules, the first knowledge module comprising instructions for a merge operation (see Fig. 4, para [0020-0021], discloses a first event sourcing template (knowledge module) comprising aggregate operations in computing aggregate state); and upon the first operation failing, initiating, at the data integrator, a second operation (see Figs. 4-6, para [0123-0124], discloses if user defined constraints for current aggregate state are not satisfied (failing), event sourcing datastore proceeds to incremental operation (second operation) for event), the second operation being controlled by a second knowledge module of the plurality of knowledge modules, the second knowledge module comprising instructions for an incremental update operation (see Fig. 6, para [0049-0051], para [0124], discloses second event sourcing template for incremental update operation to events in event log).
Greene/Botev/Busjaeger are analogous arts as they are each from the same field of endeavor of database systems.
Before the effective filing date of the invention it would have been obvious to a person of ordinary skill in the art to modify the system of Greene/Botev to utilize knowledge modules comprising merge and incremental update operations from disclosure of Busjaeger. The motivation to combine these arts is disclosed by Busjaeger as “This conserves memory/storage resources and improves computational efficiency” (para [0023]) and utilizing knowledge modules comprising merging and incremental update operations is well known to persons of ordinary skill in the art, and therefore one of ordinary skill would have good reason to pursue the known options within his or her technical grasp that would lead to anticipated success.

Regarding claims 2 and 9, Green/Botev/Busjaeger teach a system of claim 1 and a method of claim 9.

Busjaeger teaches wherein each of the plurality of knowledge models comprises metadata instructions, wherein the metadata instructions of the first knowledge module comprise instructions to perform the merge operation (see para [0020-0021], discloses a first template comprising event object defining aggregate identifier and sequence number to determine how far in event log to compute aggregate state).

Regarding claims 3 and 10, Green/Botev/Busjaeger teach a system of claim 1 and a method of claim 9.
Green/Botev do not explicitly teach wherein the metadata instructions of the second knowledge module comprise instructions to perform the incremental update operation.
Busjaeger teaches wherein the metadata instructions of the second knowledge module comprise instructions to perform the incremental update operation (see para [0049], para [0051], discloses second event sourcing template defining constraints to stream data and performing periodic updates to events).

Regarding claims 4, 11, and 17, Green/Botev/Busjaeger teach a system of claim 1, a method of claim 9, and a medium of claim 15.
Green/Busjaeger do not explicitly teach wherein the metadata instructions to perform the merge operation cause the data integrator to perform an ETL process that 
Botev teaches wherein the metadata instructions to perform the merge operation cause the data integrator to perform an ETL process that directly merges the extracted data set to the provisioned tenant schema associated with the tenant at the data warehouse (see Fig. 10, para [0149], para [0159-0162], discloses aggregating use case data in indexed customer data tables associated with customers at the data warehouse).

Regarding claim 16, Green/Botev/Busjaeger teach a medium of claim 15. 
Green/Botev do not explicitly teach wherein each of the plurality of knowledge models comprises metadata instructions, wherein the metadata instructions of the first knowledge module comprise instructions to perform the merge operation; and wherein the metadata instructions of the second knowledge module comprise instructions to perform the incremental update operation.
Busjaeger teaches wherein each of the plurality of knowledge models comprises metadata instructions, wherein the metadata instructions of the first knowledge module comprise instructions to perform the merge operation (see para [0020-0021], discloses a first template comprising event object defining aggregate identifier and sequence number to determine how far in event log to compute aggregate state); and wherein the metadata instructions of the second knowledge module comprise instructions to perform the incremental update operation (see para [0049], para [0051], discloses second event sourcing template defining constraints to stream data and performing periodic updates to events). 

Claims 5-7, 12-14, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Greene et al. (US 2019/0278938) (hereinafter Greene) in view of Botev et al. (US 2019/0171650) (hereinafter Botev), and Busjaeger et al. (US 2020/0250172) (hereinafter Busjaeger) as applied to claims 1, 8, and 15 and in further view of Gislason (US 2013/0151491) (hereinafter Gislason).
Regarding claims 5, 12, and 18, Green/Botev/Busjaeger teach a system of claim 1, a method of claim 9, and a medium of claim 15.
Green/Botev/Busjaeger do not explicitly teach wherein the metadata instructions to perform the incremental update include instructions that cause the data integrator to initiate and provision a staging table accessible by the data integrator; wherein the metadata instructions to perform the incremental update include further instructions that cause the data integrator to transfer the extracted data set to a temporary table.
Gislason teaches wherein the metadata instructions to perform the incremental update include instructions that cause the data integrator to initiate and provision a staging table accessible by the data integrator (see Fig. 2, para [0123], para [0137-0139, 0141], discloses initiating and provisioning a staging area (staging table) based on scripts configured by developer, the staging area accessible in extraction, splitting, and loading phases); wherein the metadata instructions to perform the incremental update include further instructions that cause the data integrator to transfer the extracted data set to a temporary table (see Fig. 2, para [0123], para [0178-0179, 0184], discloses loading extracted split data into loading staging area and constructing a temporary table from load/summary template data according to rules configured by data administrator).
Greene/Botev/Busjaeger/Gislason are analogous arts as they are each from the same field of endeavor of database systems.


Regarding claims 6, 13, and 19, Green/Botev/Busjaeger teach a system of claim 1, a method of claim 9, and a medium of claim 15.
Green/Botev/Busjaeger do not explicitly wherein the metadata instructions to perform the incremental update include further instructions that cause the data integrator to check the extracted data set at the temporary table against a constraints field; wherein the metadata instructions to perform the incremental update include further instructions that cause the data integrator to remove to the staging table any member of the extracted data set that fails check against the constraints filed; and wherein the metadata instructions to perform the incremental update include further instructions that cause the data integrator to commit to the provisioned tenant schema at the data warehouse other member of the extracted data set that passes the check against the constraints field to the target.
Gislason teaches wherein the metadata instructions to perform the incremental update include further instructions that cause the data integrator to check the extracted see para [0146], para [0185-0186], discloses pattern matching template data with temporary table data); wherein the metadata instructions to perform the incremental update include further instructions that cause the data integrator to remove to the staging table any member of the extracted data set that fails check against the constraints filed (see Fig. 3, para [0148-0149], para [0328-0330], discloses data mapping from source dataset to target tables based on matching rules and discarding failed operations and data in refreshing data, providing users with fresh data); and wherein the metadata instructions to perform the incremental update include further instructions that cause the data integrator to commit to the provisioned tenant schema at the data warehouse other member of the extracted data set that passes the check against the constraints field to the target (see para [0185-0187], para [0330], discloses renaming temporary table to target table name, refreshing target table).
Greene/Botev/Busjaeger/Gislason are analogous arts as they are each from the same field of endeavor of database systems.
Before the effective filing date of the invention it would have been obvious to a person of ordinary skill in the art to modify the system of Greene/Botev/Busjaeger to include staging table from disclosure of Gislason. The motivation to combine these arts is disclosed by Gislason as “improve performance of a table containing customer transactions” (para [0213]) and including staging table is well known to persons of ordinary skill in the art, and therefore one of ordinary skill would have good reason to pursue the known options within his or her technical grasp that would lead to anticipated success.

Regarding claims 7, 14, and 20, Green/Botev/Busjaeger teach a system of claim 1, a method of claim 9, and a medium of claim 15.
Green/Botev/Busjaeger do not explicitly wherein the metadata instructions to perform the incremental update include further instructions that cause the data integrator to accept inputs indicative of instructions to correct a member of the extracted data set at the staging table; wherein upon correcting the member of the extracted data set at the staging table, the metadata instructions to perform the incremental update include further instructions that cause the data integrator to commit to the provisioned tenant schema at the data warehouse the corrected member of the extracted data set.
Gislason teaches wherein the metadata instructions to perform the incremental update include further instructions that cause the data integrator to accept inputs indicative of instructions to correct a member of the extracted data set at the staging table (see Fig. 2, Fig. 5, para [0328-0330], discloses recovery from errors and enabling frequent refresh operations to be performed and providing users with fresh data); wherein upon correcting the member of the extracted data set at the staging table, the metadata instructions to perform the incremental update include further instructions that cause the data integrator to commit to the provisioned tenant schema at the data warehouse the corrected member of the extracted data set (see Fig. 2, Fig. 5, para [0013], para [0328-0330], discloses refreshing data to commit the target database and providing users with fresh data).
Greene/Botev/Busjaeger/Gislason are analogous arts as they are each from the same field of endeavor of database systems.
Before the effective filing date of the invention it would have been obvious to a person of ordinary skill in the art to modify the system of Greene/Botev/Busjaeger to .


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See Shiran et al. US Patent No. 2017/0371926.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to COURTNEY HARMON whose telephone number is (571)270-5861.  The examiner can normally be reached on M-F 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mariela Reyes can be reached on 517-270-1006.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/Courtney Harmon/Examiner, Art Unit 2159